                                                    Case 4:18-cv-01474-HSG Document 117 Filed 08/13/19 Page 1 of 5



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   LYNN H. PASAHOW (CSB No. 54283)
                                               lpasahow@fenwick.com
                                           3   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           4   801 California Street
                                               Mountain View, CA 94041
                                           5   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           6
                                               MATTHEW B. BECKER (CSB No. 291865)
                                           7   mbecker@fenwick.com
                                               ERIC B. YOUNG (CSB No. 318754)
                                           8   eyoung@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           9   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                          10   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          11   Telephone:     415.875.2300
                                               Facsimile:     415.281.1350
                                          12
F ENWICK & W EST LLP




                                          13   Attorneys for Plaintiff
                       ATTORNEYS AT LAW




                                               Trina Hill
                                          14

                                          15                                    UNITED STATES DISTRICT COURT
                                          16                                   NORTHERN DISTRICT OF CALIFORNIA
                                          17                                          OAKLAND DIVISION
                                          18   TRINA HILL,                                      Case No. 4:18-cv-01474-HSG (KAW)
                                          19                      Plaintiff,                    PLAINTIFF’S OPPOSITION TO
                                                                                                DEFENDANT’S MOTION IN LIMINE
                                          20          v.                                        NO. 5 RE EXCLUSION OF EVIDENCE
                                                                                                OF OTHER EMPLOYEES’ CLAIMS
                                          21   GOODFELLOW TOP GRADE,                            OR COMPLAINTS OF
                                                                                                DISCRIMINATION, HARASSMENT
                                          22                      Defendant.                    AND/OR RETALIATION (DKT. 95)
                                          23                                                    Trial Date:   Sept. 9, 2019
                                                                                                Time:         8:30 a.m.
                                          24                                                    Courtroom:    2, 4th Floor
                                                                                                Judge:        Hon. Haywood S. Gilliam, Jr.
                                          25                                                    Filed:        March 6, 2018
                                          26

                                          27                                    PUBLIC REDACTED VERSION

                                          28
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 5                                                  CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 117 Filed 08/13/19 Page 2 of 5



                                           1          Plaintiff Trina Hill (“Plaintiff” or “Ms. Hill”) submits its objection to Defendant’s Motion in
                                           2   Limine No. 5 Regarding Exclusion of Evidence Regarding Other Employees’ Claims or Complaints
                                           3   of Discrimination, Harassment and/or Retaliation (Dkt. 95). The Court should deny the motion
                                           4   because evidence of other harassment and discrimination is directly relevant to Ms. Hill’s Title VII
                                           5   claims and claim for punitive damages. The evidence Defendant seeks to exclude is substantively
                                           6   similar to the subject matter of its Motion in Limine No. 4—compare “[a]llegations of
                                           7   discrimination, harassment, and/or retaliation suffered by other employees . . .” (Dkt. 94 at 2) with
                                           8   “[e]vidence of prior discrimination/harassment/retaliation complaints and/or other lawsuits against
                                           9   Goodfellow . . .” (Dkt. 95 at 3). As such, Plaintiff’s response is similar.
                                          10          Evidence of prior discrimination lawsuits, complaints of sexual harassment, and reported
                                          11   allegations of retaliation by Goodfellow supervisors and management is directly relevant to both Ms.
                                          12   Hill’s claims under Title VII and her claim for punitive damages. That Goodfellow maintained a
F ENWICK & W EST LLP




                                          13   discriminatory and hostile environment goes directly to whether it is more likely than not that Ms.
                       ATTORNEYS AT LAW




                                          14   Hill was the subject of pervasive, harassing, and discriminatory treatment, and ultimately (and
                                          15   reasonably) found it impossible to return to the Chase Center worksite.
                                          16          The discovery responses Defendant refers to in its motion are Defendant’s Responses to
                                          17   Plaintiff’s Written Deposition Topics, which Defendant served on January 22, 2019. See
                                          18   Declaration of Chieh Tung Ex. 3. Request No. 33 asked Defendant to
                                          19          [e]xplain in detail all the facts and circumstances surrounding any employment
                                          20          discrimination or harassment [claim] made against you based on race from January 1, 2017
                                          21          to present related to the Chase Center job site, and describe the circumstances under which
                                          22          each occurred, including but not limited to the date(s) when each occurred, the [persons]
                                          23          involved, and [your] response thereto.
                                          24

                                          25

                                          26

                                          27

                                          28
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 5                                       1                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 117 Filed 08/13/19 Page 3 of 5



                                           1

                                           2

                                           3

                                           4

                                           5

                                           6

                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP




                                          13
                       ATTORNEYS AT LAW




                                          14          Evidence is relevant when it tends to make a fact of consequence more or less probable than
                                          15   it would be without the evidence. Fed. R. Evid. 401. Evidence of other complaints, claims, and
                                          16   lawsuits involving race and sex discrimination allegations—regardless of whether there was a final
                                          17   resolution—make it substantially more likely that Ms. Hill was also the victim of an active policy or
                                          18   a willful indifference to her rights on the jobsite. The mere existence of those complaints makes it
                                          19   substantially more likely that Ms. Hill was also the victim of an active policy or a willful
                                          20   indifference to her rights on the jobsite. So, while Defendant’s liability does not depend on the
                                          21   unique facts of other lawsuits or allegations, they are indicative of a racially and sexually charged
                                          22   workplace.
                                          23          Indeed, Ms. Hill’s punitive damages claim requires her to show by a preponderance of the
                                          24   evidence that Defendant’s conduct was malicious, oppressive, or in reckless disregard of her rights.
                                          25   That Defendant had been involved in similar complaints and lawsuits is proof positive that it was
                                          26   under at least constructive knowledge what actions infringed a worker’s rights. “[A]n employer may
                                          27   be liable for punitive damages in any case where it discriminates in the face of a perceived risk that
                                          28   its actions will violate federal law . . . although egregious conduct could be evidence of intent to
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 5                                       2                CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 117 Filed 08/13/19 Page 4 of 5



                                           1   break the law, such conduct [is] not required to establish punitive damages liability. Passantino v.
                                           2   Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 515 (9th Cir. 2000) (citations omitted).
                                           3   Although “the purpose of Title VII is served by rewarding employers who adopt anti-discrimination
                                           4   policies . . . it would be undermined if those policies were not implemented, and were allowed
                                           5   instead to serve only as a device to allow employers to escape punitive damages for the
                                           6   discriminatory activities of their managerial employees. Thus . . . an employer must show not only
                                           7   that it has adopted an anti-discrimination policy, but that it has implemented that policy in good
                                           8   faith.” Id. at 517 (citation omitted). The evidence Defendant seeks to exclude will tend to show that
                                           9   Goodfellow’s policies and mechanisms “were not enforced and were used to discourage her from
                                          10   asserting her rights.” Id. The circumstances surrounding the incidents above and others are
                                          11   therefore relevant and critical to establish whether Defendant knew its actions were in violation of
                                          12   Ms. Hill’s statutory civil rights, and conducted themselves in active disregard of those rights.
F ENWICK & W EST LLP




                                          13          Ms. Monroe’s testimony in particular is essential in this case as a primary witness to the
                       ATTORNEYS AT LAW




                                          14   events Ms. Hill complains of. Ms. Monroe suffered and experience many of the same humiliations
                                          15   that Ms. Hill did, and can give her recollection of those events as they affect the unique wrinkles of
                                          16   Ms. Hill’s case. The fact that she has separate claims arising from the same conduct should not bar
                                          17   her clearly relevant testimony as it pertains here. At minimum, the jury should hear and have the
                                          18   weight of available evidence.
                                          19          The probative value of the evidence substantially outweighs any risk of prejudice that
                                          20   Defendant claims. See Fed. R. Evid. 403. The jury must consider the environment Ms. Hill was
                                          21   working in for her Title VII claims. It must also consider whether Defendant knew of and ignored
                                          22   the harm its conduct could cause to Ms. Hill. In most instances, the evidence addressed in
                                          23   Defendant’s motion will not be prejudicial because it simply provides additional perspectives on the
                                          24   same instances of discrimination that Ms. Hill will testify to, and which Defendant has the
                                          25   opportunity to respond to. Moreover, the question asked in Rule 403 is whether the prejudice
                                          26   evidence presents substantially outweighs its probative value. Here, it does not. The jury should be
                                          27   able to hear that other employees complained of similar or identical conduct by the same people that
                                          28   discriminated against Ms. Hill.
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 5                                       3               CASE NO.: 4:18-cv-01474-HSG (KAW)
                                                    Case 4:18-cv-01474-HSG Document 117 Filed 08/13/19 Page 5 of 5



                                           1          Finally, Defendant intends to raise the Ellerth/Faragher defense to the jury, according to its
                                           2   answer (Dkt. 47) and pretrial submissions. The Ellerth/Faragher defense allows an employer to
                                           3   avoid liability for Title VII harassment where (1) the employer did not take any “tangible
                                           4   employment action” against an employee; (2) the employer exercised reasonable care to prevent and
                                           5   correct any harassing behavior; and (3) the plaintiff employee unreasonably failed to take advantage
                                           6   of the preventive or corrective opportunities the employer provides, or to otherwise avoid harm.
                                           7   Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 764–65 (1998); Faragher v. City of Boca Raton, 524
                                           8   U.S. 775, 806–07 (1998). The defense does not apply because it is limited to situations where
                                           9   harassment occurs outside the scope of employment. See Ellerth, 524 U.S. at 757–76. But
                                          10   Defendant is trying to ride two horses regardless: it seeks to raise and instruct the jury on its defense,
                                          11   but in the same breath exclude any evidence that might rebut it. If the Court allows Defendant to
                                          12   present Ellerth/Faragher to the jury, it should open the door for Plaintiff to introduce evidence of its
F ENWICK & W EST LLP




                                          13   mishandling of unrelated incidents of sexual and racial harassment—including the complaints listed
                       ATTORNEYS AT LAW




                                          14   above and others like them.
                                          15          The Court should deny Defendant’s motion.
                                          16

                                          17                                                  Respectfully submitted,
                                          18   Dated: August 13, 2019                         FENWICK & WEST LLP
                                          19

                                          20                                                  By: /s/ Eric B. Young
                                                                                                  Eric B. Young
                                          21
                                                                                                   Attorneys for Plaintiff
                                          22                                                       Trina Hill
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                HILL’S OPPOSITION TO DEFENDANT’S MOTION IN
                                                LIMINE NO. 5                                        4                 CASE NO.: 4:18-cv-01474-HSG (KAW)
